 1
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                    SOUTHERN DISTRICT OF CALIFORNIA
10
11   NATHANIEL MOORE,                                Case No. 20-cv-01481-BAS-BGS
12                                Plaintiff,
                                                     ORDER:
13        v.
                                                     (1) GRANTING IN PART AND
14   JESSE RODRIGUEZ, et al.,
                                                     DENYING IN PART THE
15                              Defendants.          RODRIGUEZ DEFENDANTS’ ANTI-
                                                     SLAPP MOTION TO STRIKE
16
                                                     (ECF No. 18);
17
                                                     (2) GRANTING IN PART AND
18
                                                     DENYING IN PART THE
19                                                   RODRIGUEZ DEFENDANTS’
                                                     MOTION TO DISMISS (ECF No. 19);
20
21                                                   (3) DENYING AS MOOT THE
                                                     RODRIGUEZ DEFENDANTS’
22
                                                     REQUEST FOR JUDICIAL NOTICE
23                                                   (ECF No. 20); AND
24
                                                     (4) GRANTING MOTION TO
25                                                   DISMISS BY THE COUNTY OF SAN
                                                     DIEGO (ECF No. 21).
26
27
28

                                               -1-
                                                                                    20cv1481
 1         Plaintiff Nathaniel Moore served time in prison for voluntary manslaughter, and
 2   while imprisoned, he received counseling from a psychiatrist. Upon release, he found a
 3   job as a bartender and dated Defendant Elizabeth “Liz” Rodriguez, who is a prosecutor at
 4   the San Diego District Attorney’s Office. Defendant Jesse Rodriguez, father of Liz, was a
 5   former Superior Court Judge and then the Assistant District Attorney in the same office
 6   where Liz worked as a prosecutor. Liz and Moore had a child together and moved into
 7   Jesse’s house, but the couple’s relationship eventually came to an end. Liz and Moore
 8   entered into a custody battle over their son. Moore alleges that Jesse and Liz (“the
 9   Rodriguez Defendants”) threatened to bring criminal charges against him if he did not stop
10   pursuing custody over his son and, in the process of carrying out the threat, abused their
11   office as county prosecutors. According to Moore, the Rodriguez Defendants fraudulently
12   obtained his prison psychiatric records and used them against him in family court. Moore
13   separately alleges that the Rodriguez Defendants directed a county investigator to conduct
14   a baseless investigation of Moore’s unemployment benefits application for perjury.
15         Moore brings five causes of action against the Rodriguez Defendants: violation of
16   the Fourteenth Amendment; violation of the Bane Act, Cal. Civ. Code § 52.1; violation of
17   the right to privacy under the California Constitution; violation of the California
18   Information Practices Act, Cal. Civ. Code § 1798.53; and negligence. Against San Diego
19   County, Moore raises a negligence claim under the theory of vicarious liability.
20         The Rodriguez Defendants raise an anti-SLAPP motion to strike Moore’s claims
21   arising from Liz’s filing of domestic violence reports against Moore and using Moore’s
22   prison records at mediation, under California Code of Civil Procedure section 425.16.
23   (Rodriguez Defs.’ Mot. Strike (“Mot. Strike”), ECF No. 18.) The Rodriguez Defendants
24   also move to dismiss all claims raised against them under Rule 12(b)(6) of the Federal
25   Rules of Civil Procedure. (Rodriguez Defs.’ Mot. Dismiss, ECF No. 19.) In connection
26   with the motion, the Rodriguez Defendants request that the Court take judicial notice of a
27   police report by the San Diego Police Department. (Rodriguez Defs.’ Req. Judicial Notice
28

                                                -2-
                                                                                        20cv1481
 1   (“RJN”), ECF No. 20.) San Diego County moves to dismiss the negligence claim raised
 2   against it. (County Def.’s Mot. Dismiss, ECF No. 21.)
 3         Moore opposes the motion to strike and moves for attorney’s fees under the anti-
 4   SLAPP statute. Moore requests the Court to deny Defendants’ motions to dismiss. In case
 5   the Court grants any motions in favor of Defendants, Moore moves in the alternative for
 6   leave to file a Second Amended Complaint.
 7         The Court finds the motions suitable for determination on the papers submitted
 8   and without oral argument. See Fed. R. Civ. P. 78(b); Civ. L.R. 7.1(d)(1).
 9
10                                       BACKGROUND
11   I.    Factual Background
12         In 1999, Moore was an aspiring actor living in Los Angeles, California. (FAC ¶ 8.)
13   One day, Moore got into a road-rage fight with several other men. (Id.) The melee ended
14   only after Moore stabbed and killed one of the combatants. (Id.) Faced with prosecution,
15   Moore pleaded guilty to voluntary manslaughter and was sentenced to twelve years in
16   prison. (Id. ¶ 9.) While serving time in prison, Moore attended therapy sessions with a
17   psychiatrist. (Id. ¶ 10.) Moore was released from prison in 2009, and discharged from
18   parole in 2012. (Id. ¶ 11.)
19         In April of 2013, Moore was working as a bartender when he met Defendant Liz
20   Rodriguez. (FAC ¶ 11.) At that time, Liz was a prosecutor with the San Diego County
21   District Attorney’s Office, and Liz’s father, Defendant Jesse Rodriguez, was a former
22   Superior Court Judge and then the Assistant District Attorney. (Id. ¶ 12.)
23         Moore and Liz dated for a few years and started trying for a baby. (Id. ¶ 13.) The
24   two bought a house in Carlsbad in March 2016. (Id.) By September 2016, the couple
25   found out that Liz was pregnant. (Id.) The news of the pregnancy came at a time when
26   the couple’s relationship was already faltering. (Id.)
27         In March of 2017, Moore lost his job as a bartender, after his employer accused him
28   of giving away free drinks. (FAC ¶ 14.) Moore disputed the accusation that he violated

                                                 -3-
                                                                                       20cv1481
 1   the bar’s policy, to no avail. (Id.) Moore filed an application for unemployment benefits
 2   with California’s Employment Development Department (“EDD”). (Id. ¶ 15.) The EDD
 3   denied his application. (Id.) The EDD’s decision stated that Moore was not eligible for
 4   unemployment benefits because his employer terminated his employment for cause. (Id.)
 5         In May 2017, Liz gave birth to their son, G.M. (FAC ¶ 16.) Liz, Moore, and G.M.
 6   moved into Liz’s parents’ home in Chula Vista. (Id.) Eventually, Liz and Moore’s
 7   relationship fell apart. (Id.) Liz threatened Moore that if Moore sought custody of his son
 8   she and her father would send him back to prison. (Id. ¶ 16.) The threat included charging
 9   Moore with perjury for the representations he made to the EDD in connection with his
10   unemployment benefits application. (Id.) Moore moved out in February 2018 and filed
11   for joint custody of G.M. in May 2018. (Id. ¶ 17.)
12         Moore’s Prison Psychiatric Records. Liz and Moore went to mediation before a
13   family court mediator on August 15, 2018. (FAC ¶ 17.) During the mediation, Liz
14   produced a copy of Moore’s prison psychiatric records. (Id. ¶ 18.) Moore was caught by
15   surprise as he had neither consented to releasing his records nor been made aware of a
16   subpoena request. (Id.) Liz initially claimed that she obtained Moore’s records through a
17   public record request, but she later admitted that she lied. (Id. ¶ 19.) Moore believes that
18   Liz and Jesse “fraudulently” obtained his prison psychiatric records by misusing “their
19   official roles and capacities as district attorneys. . . while using the resources and authority
20   of the District Attorney’s Office.” (Id. ¶ 20.) In September 2018, when the family court
21   allowed Moore to have overnight visits with G.M., Liz filed an ex-parte request for a
22   temporary restraining order (TRO) on the basis that Moore had a mental disorder. (Id.
23   ¶ 21.) The family court denied Liz’s request for the TRO. (Id.)
24         Domestic Violence Allegations Against Moore.           At a hearing that took place on
25   September 25, 2018, the family court judge explained that the court had denied issuing the
26   TRO against Moore because there was no evidence of domestic violence. (FAC ¶ 21.) The
27   same day, Liz filed a police report with the Chula Vista Police Department, accusing
28   Moore of domestic violence. (Id. ¶ 22.) Based on the police report, Liz sought a restraining

                                                   -4-
                                                                                             20cv1481
 1   order. (Id. ¶ 23.) This time, the family court issued a TRO against Moore, effective
 2   October 4, 2018, prohibiting him from seeing G.M. (Id. ¶ 23.) Twenty days later, on
 3   October 24, 2018, the family court removed the TRO, finding a lack of evidence that Moore
 4   posed a risk to G.M. (Id.)
 5         The domestic violence case against Moore was forwarded to Chief Deputy Tracy
 6   Prior on November 20, 2018. (FAC ¶ 24, Ex. 1.) She notified her boss, Jesse Rodriguez,
 7   and sought his permission to initiate the process to transfer the case to the conflict division
 8   of the California Attorney General’s Office. (Id.) Jesse responded to Prior by stating,
 9   “[o]nce you get the case call me so I can facilitate it before you talk to [the California
10   Attorney General’s Office].” (Id.) On December 17, 2018, Jesse retired from his position
11   as the Assistant District Attorney. (Id. ¶ 25.) On January 23, 2019, the California Attorney
12   General’s Office notified Prior that no charges would be filed against Moore. (Id. ¶ 25,
13   Ex. 2.)
14         Perjury Investigation.      Separately, two weeks after the family court vacated the
15   TRO, an investigator employed by the San Diego District Attorney’s Office, Tony
16   Giralamo, launched an investigation against Moore for perjury in connection with his
17   application for unemployment benefits. (FAC ¶ 26.) Giralamo acted upon the orders from
18   Chief Deputy District Attorney Dominic Dugo.             (Id.)     Although Giralamo’s direct
19   supervisor was Senior District Attorney Daman Mosler, Mosler was kept in the dark about
20   Giralamo’s investigation in its initial stages. (Id. ¶¶ 26, 30.)
21         On November 8, 2018, Giralamo emailed his counterpart at the EDD, asking for a
22   copy of Moore’s application for unemployment benefits. (Id. ¶ 27.) Giralamo’s email
23   stated that the District Attorney’s Office was “considering filing charges for false
24   application of benefits.” (Id.) A criminal investigator employed by the EDD reviewed
25   Moore’s file and notified Giralamo that the file contained no misstatements or falsehoods.
26   (Id.) Giralamo renewed his request on November 29, 2018, writing that he was “gathering
27   additional info for one of our Chiefs looking into the case.” (Id. ¶ 28.) Giralamo obtained
28

                                                  -5-
                                                                                            20cv1481
 1   and emailed Dugo the audio tapes of Moore’s EDD hearing. (Id. ¶¶ 28–29.) Dugo emailed
 2   Giralamo back, stating “[w]e need to listen to it.” (Id. ¶ 29.)
 3          When Giralamo’s direct supervisor, Mosler, learned that Giralamo was investigating
 4   Moore without Mosler’s knowledge, Mosler expressed his concern to the Assistant District
 5   Attorney David Greenberg. (FAC ¶ 30.) Mosler told Greenberg that the “extreme interest”
 6   in Moore’s unemployment benefits application was strange because the District Attorney’s
 7   Office “almost never” received cases from the EDD for prosecution. (Id.) Mosler learned
 8   that his supervisor, Dugo, bypassed Mosler to order Giralamo to investigate Moore. (Id.)
 9   According to Mosler, Dugo instructed Giralamo to keep the investigation secret from the
10   official chain of command and misled Giralamo to believe that the marching orders came
11   from District Attorney Summer Stephan, when that was not true. (Id. ¶¶ 30–31.) Mosler
12   found that the investigation presented a conflict of interest for the San Diego County
13   District Attorney. (Id. ¶ 31.) When Dugo did not halt his pursuit, Mosler wrote to
14   Greenberg and Stephan:
15          Dom [Dugo] called today and asked for a copy of the audio file of the secret
            investigation he unknowingly did into Lis [sic] Rodriguez’s ex-boyfriend. He
16
            said Jesse wanted the audio file. Tony [Giralamo] could not comply as I have
17          it in an off-site secure location. Tony [Giralamo] did not know that I secured
            the evidence and told Dom [Dugo] he would look for it. I accept that Dom
18
            [Dugo] is chief deputy over my division but his continued actions require me
19          to resign as Chief. I cannot accept this level of unethical conduct by my
            immediate supervisor.
20
21   (Id. ¶ 32.)
22
23   II.    Procedural Background
24          Moore brought the present lawsuit against the Rodriguez Defendants, the County of
25   San Diego, and Doe Defendants on July 31, 2020. (Compl., ECF No. 1.) Defendants filed
26   an initial round of motions to strike and dismiss the Complaint, which all became moot
27   after Moore filed the First Amended Complaint. (First Am. Compl. (“FAC”), ECF No.
28   17.) Moore’s FAC raises five causes of action: (1) violation of substantive Due Process

                                                  -6-
                                                                                         20cv1481
 1   under the Fourteenth Amendment of the United States Constitution; (2) violation of the
 2   Bane Act, Cal. Civ. Code § 52.1; (3) violation of the right to privacy guaranteed under the
 3   California Constitution; (4) violation of the California Information Practices Act, Cal. Civ.
 4   Code § 1798.53; and (5) negligence. (FAC ¶¶ 47–87.) Only the fifth cause of action is
 5   raised against all Defendants; the first through fourth causes of action are not raised against
 6   San Diego County.
 7         The Rodriguez Defendants move to strike Moore’s FAC under California’s anti-
 8   SLAPP statute and dismiss the FAC under Rule 12(b)(6) of the Federal Rules of Civil
 9   Procedure. (Mot. Strike, ECF No. 18; Rodriguez Defs.’ Mot. Dismiss, ECF No. 19.) The
10   County of San Diego moves to dismiss the negligence claim against it under Rule 12(b)(6).
11   (County Def.’s Mot. Dismiss, ECF no. 21.) After several recusals, the case was assigned
12   to the undersigned judge on January 5, 2021. (Order, ECF No. 30.) The motions are ripe
13   for the Court’s decision.
14
15                                     ANTI-SLAPP MOTION
16   I.    Legal Standard
17         California’s anti-SLAPP statute provides:
18         A cause of action against a person arising from any act of that person in
           furtherance of the person’s right of petition or free speech under the United
19
           States Constitution or the California Constitution in connection with a public
20         issue shall be subject to a special motion to strike, unless the court determines
           that the plaintiff has established that there is a probability that the plaintiff will
21
           prevail on the claim.
22
23   Cal. Civ. Proc. Code § 425.16(b)(1). As set forth in the statute’s findings and declarations,
24   the Legislature’s purpose in enacting the anti-SLAPP statute is to “encourage continued
25   participation in matters of public significance,” which “should not be chilled through abuse
26   of the judicial process.” Id. § 425.16(a). In other words, the anti-SLAPP statute “is
27   designed to protect defendants from meritless lawsuits that might chill the exercise of their
28   rights to speak and petition on matters of public concern.” Wilson v. Cable News Network,

                                                    -7-
                                                                                                20cv1481
 1   Inc., 7 Cal. 5th 871, 883–84 (2019); accord Baral v. Schnitt, 1 Cal. 5th 376, 392 (2016)
 2   (holding that “the central purpose of the statute” is to “screen[] out meritless claims that
 3   arise from protected activity, before the defendant is required to undergo the expense and
 4   intrusion of discovery”).    Given the purpose of the anti-SLAPP statute, it must be
 5   “construed broadly.” Cal. Civ. Proc. Code § 425.16(a); Flatley v. Mauro, 39 Cal. 4th 299,
 6   312 (2006).
 7         Courts apply a two-part test to determine whether an action is subject to an anti-
 8   SLAPP special motion to strike. Navellier v. Sletten, 29 Cal. 4th 82, 85, 88 (2002). First,
 9   the moving party must establish that “the challenged cause of action is one arising from
10   protected activity.” Id. Second, once the party makes a threshold showing that the act in
11   question is protected, the burden shifts to the non-moving party. To resist the special
12   motion to strike, the non-moving party must establish “a probability of prevailing on the
13   claim.” Id.
14         Once the two-part test is satisfied, the anti-SLAPP motion operates to strike “claims
15   that are based on the conduct protected by the statute.” Baral, 1 Cal. 5th at 382. “[L]ike a
16   conventional motion to strike,” an anti-SLAPP motion “may be used to attack parts of a
17   count as pleaded.” Id. at 393. “Allegations of protected activity supporting the stricken
18   claim are eliminated from the complaint, unless they also support a distinct claim on which
19   the plaintiff has shown a probability of prevailing.” Id. at 396.
20
21   II.   Analysis
22         A.      Step One: Claims Arising from Protected Activity
23         The Rodriguez Defendants have the initial burden to establish that the claims they
24   seek to strike under the anti-SLAPP statute arise from protected activity. Braun v.
25   Chronicle Publ’g Co., 52 Cal. App. 4th 1036 (1997). Under the statute, “[a] claim arises
26   from protected activity when that activity underlies or forms the basis for the claim.” Park
27   v. Bd. of Trustees of Cal. State Univ., 2 Cal. 5th 1057, 1062 (2017). To satisfy the first
28   step, the Rodriguez Defendants must persuade the Court that their alleged conduct itself

                                                 -8-
                                                                                         20cv1481
 1   was “an act in furtherance of the right of petition or free speech.” City of Cotati v.
 2   Cashman, 29 Cal. 4th 69, 78 (2002); see also Flatley, 39 Cal. 4th at 314 (holding that a
 3   defendant has the burden to “present a prima facie showing that the plaintiff’s causes of
 4   action arise from acts of the defendant taken to further the defendant’s rights of free speech
 5   or petition in connection with a public issue”).
 6         “To determine whether a claim arises from protected activity, courts must ‘consider
 7   the elements of the challenged claim and what actions by the defendant supply those
 8   elements and consequently form the basis for liability.’” Wilson, 7 Cal. 5th at 884 (quoting
 9   Park, 2 Cal. 5th at 1063).       An allegation that “merely provide[s] context, without
10   supporting a claim for recovery” is only incidental or collateral to the claim and “cannot
11   be stricken under the anti-SLAPP statute.” See Baral, 1 Cal. 5th at 394. When a claim is
12   “based on allegations of both protected and unprotected activity, the unprotected activity
13   is disregarded at this stage.” Id. at 396.
14         Next, taking only allegations that supply the elements of a claim, courts “must
15   evaluate whether the defendant has shown any of these actions fall within one or more of
16   the four categories of ‘act[s]’ protected by the anti-SLAPP statute.” Wilson, 7 Cal. 5th at
17   884 (citing Cal. Civ. Proc. Code § 425.16(e)). Those four categories of acts are:
18         (1) any written or oral statement or writing made before a legislative,
           executive, or judicial proceeding, or any other official proceeding authorized
19
           by law, (2) any written or oral statement or writing made in connection with
20         an issue under consideration or review by a legislative, executive, or judicial
           body, or any other official proceeding authorized by law, (3) any written or
21
           oral statement or writing made in a place open to the public or a public forum
22         in connection with an issue of public interest, or (4) any other conduct in
           furtherance of the exercise of the constitutional right of petition or the
23
           constitutional right of free speech in connection with a public issue or an issue
24         of public interest.
25   Cal. Civ. Proc. Code § 425.16(e).
26         Finally, courts must determine whether the challenged conduct falls under any of the
27   recognized exemptions to the anti-SLAPP statute. The statute exempts public enforcement
28   actions, Cal. Civ. Proc. Code § 425.16(d); actions brought “solely in the public interest,”

                                                  -9-
                                                                                           20cv1481
 1   id. § 425.17(b); and causes of action that involve certain kinds of commercial speech, id.
 2   § 425.17(c).1 There are also judicially created exemptions that apply to certain actions,
 3   which include speech or petitioning activity that is illegal as a matter of law. See infra Part
 4   II.A.1.a.iii.
 5          Here, the Rodriguez Defendants argue that Moore’s claims for violation of the Bane
 6   Act, violation of right to privacy, violation of Civil Code section 1798.53, and negligence
 7   arise from protected activity. To determine whether those claims satisfy the first step of
 8   the anti-SLAPP analysis, the Court turns to examine whether Moore’s allegations supply
 9   the elements of each claim.
10
11                   1.   Violation of the Bane Act
12          California Civil Code section 52.1, known as the Bane Act, “protects individuals
13   from conduct aimed at interfering with rights that are secured by federal or state law, where
14   the interference is carried out ‘by threats, intimidation or coercion.’” Reese v. Cty. of
15   Sacramento, 888 F.3d 1030, 1040 (9th Cir. 2018). The elements of a Bane Act claim are:
16   (1) the defendant interfered with or attempted to interfere with the plaintiff’s constitutional
17   or statutory right by threatening or committing violent acts; (2) the plaintiff reasonably
18   believed that if he or she exercised his or her constitutional right the defendant would
19   commit violence against him or her or his or her property; (3) the defendant injured the
20   plaintiff or the plaintiff’s property to prevent him or her from exercising his or her
21   constitutional right or retaliate against the plaintiff for having exercised his or her
22   constitutional right; (4) the plaintiff was harmed; and (5) the defendant’s actions were a
23   substantial factor in causing the plaintiff’s harm. Austin B. v. Escondido Union Sch. Dist.,
24   149 Cal. App. 4th 860, 882 (2007) (citing California’s model Bane Act instruction, CACI
25
26
27
            1
              The statutorily created exemptions may not apply to certain defendants. Cal. Civ. Proc. Code
28   § 425.17(d).

                                                    - 10 -
                                                                                                  20cv1481
 1   Instruction No. 3066); accord Lyall v. City of Los Angeles, 807 F.3d 1178, 1195–96 (9th
 2   Cir. 2015).
 3         Moore alleges that the Rodriguez Defendants interfered with his constitutional
 4   parental rights by threat, intimidation, or coercion when they
 5         1) us[ed] their official position to illegally obtain Moore’s personal and
           confidential psychiatric records from Richard J. Donovan State Prison,
 6
           records which were then used by . . . Liz Rodriguez . . . during court mandated
 7         custody proceedings in a failed attempt to prove that Moore was an unfit
           parent;
 8
 9         2) us[ed] their authority and by purporting to act on behalf of their official
           duties, Defendants influenced District Attorney Investigator [Giralamo] to
10
           obtain copies of Moore’s application and testimony from Moore’s claim for
11         unemployment benefits in a failed attempt to have Moore charged with
           perjury; and
12
13         3) us[ed] their contacts at the Chula Vista Department and the California State
           Attorney’s General’s Office in a failed attempt to have Moore charged with
14
           domestic violence.
15
16   (FAC ¶ 61.)
17         The Rodriguez Defendants only argue that the first and third allegations constitute
18   protected activity. (Mem. ISO Mot. Strike, ECF No. 18-1 at 6–11.) They do not seek to
19   strike Moore’s claim arising from the perjury investigation. The Court examines three
20   issues as to each alleged conduct: first, whether the conduct supplies the elements of
21   Moore’s Bane Act claim; second, whether the alleged act falls within one or more of the
22   four categories of acts protected by the anti-SLAPP statute; and third, whether any
23   recognized exemption to the anti-SLAPP statute applies.
24
25                      a.     Removing and Using Moore’s Prison Psychiatric Records
26         Moore alleges that the Rodriguez Defendants illegally obtained his prison
27   psychiatric records and produced them at mediation in an effort to infringe his parental
28

                                                - 11 -
                                                                                         20cv1481
 1   rights over his son. For the following reasons, the Court finds that Moore’s Bane Act claim
 2   tied to his prison psychiatric records does not arise from protected activity.
 3
 4                              i.     The Allegations Supply the Elements of the Bane Act
 5                              Claim.
 6         The allegations that the Rodriguez Defendants illegally obtained Moore’s
 7   confidential prison counseling records and used them at mediation supply the elements of
 8   Moore’s Bane Act claim. Moore alleges that Liz “threatened to use her power as a San
 9   Diego County District Attorney, and to unleash the awesome power of her father,
10   Defendant Jesse Rodriguez, to send Moore ‘back to prison’ . . . in order to coerce Moore
11   to abandon his parental rights to his son G.M.” (FAC ¶ 60.) Although Moore now argues
12   that Liz’s production of records at mediation is incidental to the Bane Act claim, his
13   pleading suggests otherwise. According to the FAC, the Rodriguez Defendants carried out
14   “their threats and intimidation by way of . . . using their official position to illegally obtain
15   Moore’s personal and confidential psychiatric records, . . . which were then used . . . during
16   court mandated custody proceedings in a failed attempt to prove that Moore was an unfit
17   parent.” (Id. ¶ 61.) By Moore’s own words, the production of his prison records at
18   mediation was itself a means for the Rodriguez Defendants to carry out their threat to
19   curtail his parental rights. Thus, Liz’s use of Moore’s prison psychiatric records goes to
20   an element of his Bane Act claim.
21
22                              ii.    The Alleged Acts Constitute Protected Activity under
23                              § 425.16(e).
24         Communications made during court-ordered mediation, like the one at issue here,
25   are considered to have been made in connection with a judicial proceeding within the
26   meaning of the anti-SLAPP statute. See Optional Cap., Inc. v. Akin Gump Strauss, Hauer
27   & Feld LLP, 18 Cal. App. 5th 95, 114 (2017) (“[B]ecause settlement negotiations are
28   regarded as an exercise of the right to petition, communications during such negotiations

                                                   - 12 -
                                                                                              20cv1481
 1   are regarded as having been made in connection with the underlying lawsuit for purposes
 2   of section 425.16, subdivision (e)(2).”).
 3
 4                             iii.   The Flatley Exemption Applies.
 5         The next question is whether any exemptions take the challenged conduct outside
 6   the scope of protection offered by the anti-SLAPP statute. “[S]ection 425.16 cannot be
 7   invoked by a defendant whose assertedly protected activity is illegal as a matter of law and,
 8   for that reason, not protected by constitutional guarantees of free speech and petition.”
 9   Flatley, 39 Cal. 4th at 317. In so holding, the California Supreme Court relied on the plain
10   meaning of subdivision (a) of the anti-SLAPP statute, which limits the scope of protection
11   of the statute to “the valid exercise of the constitutional rights of freedom of speech and
12   petition for the redress of grievances” against “the abuse of the judicial process.” Id. at
13   313 (citing Cal. Civ. Proc. Code § 425.16(a)). Considering the statute’s language, the court
14   held that the protection should be declined at the first step only as to those activities
15   established illegal “as a matter of law—either through defendant’s concession or by
16   uncontroverted and conclusive evidence.” Id. at 316. If a party disputes the illegality of
17   the challenged conduct, such factual dispute must be examined at the second step. Id. at
18   316 (holding that the factual dispute “must be raised by the plaintiff in connection with the
19   plaintiff’s burden to show a probability of prevailing on the merits”).
20         Further, the Flatley exemption for illegal activity “applies only to criminal conduct,
21   not to conduct that is illegal because [the conduct is] in violation of statute or common
22   law.” Bergstein v. Stroock & Stroock & Lavan LLP, 236 Cal. App. 4th 793, 806 (2015);
23   accord Ass’n for L.A. Deputy Sheriffs v. L.A. Times Commc’ns LLC, 239 Cal. App. 4th
24   808, 817 (2015). In Bergstein, the plaintiffs alleged that the defendant lawyers engaged in
25   illegal conduct by “participat[ing] in the theft of confidential and privileged documents and
26   information” to be used for litigation against the plaintiffs. Finding that the alleged theft
27   of confidential documents did not amount to criminal conduct, the court declined to apply
28   the Flatley exemption. See Bergstein, 236 Cal. App. 4th at 802, 805–13.

                                                 - 13 -
                                                                                          20cv1481
 1         Here, Moore’s allegation is that the Rodriguez Defendants “fraudulently” obtained
 2   Moore’s prison psychiatric records by “using the resources and authority of the District
 3   Attorney’s Office.” (FAC ¶ 20.) Simulating official inquiries is a misdemeanor under the
 4   California Penal Code section 146b, which provides:
 5         Every person who, with intent to lead another to believe that a request or
           demand for information is being made by the State, a county, city, or other
 6
           governmental entity, when such is not the case, sends to such other person a
 7         written or printed form or other communication which reasonably appears to
           be such request or demand by such governmental entity, is guilty of a
 8
           misdemeanor.
 9
10         Moore’s allegations satisfy the elements set forth in section 146b. Because the
11   Rodriguez Defendants’ alleged conduct is illegal as a matter of law, the Flatley exemption
12   applies, and Moore’s Bane Act claim concerning his prison psychiatric records does not
13   arise from protected activity.
14
15                       b.    Filing Police Reports Against Moore and Attempting to
16                       Charge Moore with Domestic Violence
17                             i.     The Allegations Supply the Elements of the Bane Act
18                             Claim.
19         The Rodriguez Defendants seek to strike Moore’s Bane Act claim based on his
20   allegations that (1) Liz filed false reports of domestic violence against Moore to the Chula
21   Vista Police Department, with which the Rodriguez Defendants “trumped up false
22   domestic violence charges against Moore,” (FAC ¶¶ 22, 52), and (2) Jesse sought to use
23   his contacts at the California Attorney General’s Office to prosecute Moore for domestic
24   violence. (Id. ¶¶ 24, 61.) In other words, Moore’s theory is that the Rodriguez Defendants
25   threatened to prosecute him for domestic violence and carried out that threat by filing false
26   police reports and exerting influence over the Chula Vista Police Department and the
27   California Attorney General’s Office. Moore’s allegations supply the elements of a Bane
28   Act claim.

                                                 - 14 -
                                                                                          20cv1481
 1
 2                                ii.   The Alleged Acts Constitute Protected Activity under
 3                                § 425.16(e).
 4         Liz’s filing of police reports raising domestic violence allegations against Moore is
 5   an exercise of the right to petition the government protected under section 425.16(e). See
 6   Chabak v. Monroy, 154 Cal. App. 4th 1502, 1511–12 (2007) (finding that the defendant’s
 7   reporting of the plaintiff’s alleged sexual assault to the police department “clearly arose
 8   from protected activity”).
 9         Also at issue is whether Jesse’s alleged collusion with the Chula Vista Police
10   Department or his attempts to influence the California Attorney’s General’s Office to
11   prosecute Moore implicate protected activity. California courts have interpreted the anti-
12   SLAPP statute according to its plain meaning and found that the “arising from” prong of
13   Section 425.16 “encompasses any action based on protected speech or petitioning activity
14   as defined in the statute.” Jarrow Formulas, Inc. v. LaMarche, 31 Cal. 4th 728, 734 (2003).
15   Based on the plain reading of the statute, an act that fits the definition found in subdivision
16   (e) arises from protected activity, even if the act was motivated by malice or lack of
17   probable cause. Id. For example, one court found that the San Francisco City Attorney’s
18   request that the District Attorney’s Office prosecute the plaintiff based on fabricated facts
19   arose from protected activity because the challenged conduct was “within the scope of
20   conduct made in connection with executive or judicial proceeding” under the plain
21   language of the anti-SLAPP statute. See Jen v. City & Cty. of San Francisco, No. 15-CV-
22   03834-HSG, 2016 WL 3669985, at *2, 12 (N.D. Cal. July 11, 2016) (construing Cal. Civ.
23   Proc. Code § 425.16(e)(2)).
24         The same applies here. Jesse’s communications were made to bring a criminal
25   charge against Moore, which fits the definition of communication made in connection with
26   an issue under consideration by an executive body.              See Cal. Civ. Proc. Code
27   § 425.16(e)(2); Jen, 2016 WL 3669985, at *12. The plain reading of the statute mandates
28   the conclusion that the challenged conduct arises from protected activity.

                                                  - 15 -
                                                                                            20cv1481
 1         Therefore, unless an exemption applies, Moore’s Bane Act claim associated with the
 2   Rodriguez Defendants’ threat to charge Moore with domestic violence arises from
 3   protected activity.
 4
 5                              iii.   No Exemption Applies.
 6         As an initial matter, there is no blanket exemption to the anti-SLAPP statute that
 7   applies to conduct carried out by public employees or their employers. Jen, 2016 WL
 8   3669985, at *12 (“[P]ublic employees acting within the scope of their employment and
 9   their public employers are not automatically exempt from the protection of the anti-SLAPP
10   statute.”). Therefore, to be exempt, Liz’s filing of the domestic violence complaints and
11   Jesse’s attempts to influence the domestic violence investigation must fall under a
12   recognized exemption that brings those items outside the scope of the anti-SLAPP statute’s
13   protection.
14         Moore’s allegation that Liz’s police reports were false does not exempt his claim
15   from the anti-SLAPP motion under Lefebvre v. Lefebvre, 199 Cal. App. 4th 696, 703
16   (2011), which applies to false accusations of criminal conduct. In Lefebvre, the plaintiff
17   sued his former spouse for malicious prosecution and similar causes of action, after the
18   defendant-spouse brought false criminal accusations against the plaintiff to gain an
19   advantage in the couple’s divorce proceedings. Id. at 700. The court found that the
20   defendant spouse “[did] not contest that she submitted an illegal, false criminal report,”
21   and held that “[f]iling a false criminal complaint is an illegal activity, [and] not a
22   constitutionally protected exercise of the right of petition or free speech” for purposes of
23   the anti-SLAPP statute. Id. at 705–06. California courts construing Lefebvre have clarified
24   that if the litigant disputes the falsity of the police report, the Lefebvre exemption does not
25   apply to bring the police report outside the scope of protection of the anti-SLAPP statute.
26   See Kenne v. Stennis, 230 Cal. App. 4th 953, 966 (2014) (“[T]he making of allegedly false
27   police reports . . . can be protected petitioning activity under the first prong of the anti-
28   SLAPP statute if the falsity of the report is controverted.”).

                                                  - 16 -
                                                                                            20cv1481
 1          Here, Liz disputes Moore’s allegation that her police reports were false. Namely,
 2   she states under penalty of perjury that “[a]ll of the information that [she] provided to the
 3   SDPD . . . was true and accurate.” (Elizabeth Rodriguez Decl. ¶ 3, ECF No. 18-3.)2
 4   Therefore, the Lefebvre exemption does not apply, and the factual dispute as to whether
 5   Liz’s filing of the domestic violence reports against Moore was false should be resolved at
 6   the second step of the anti-SLAPP analysis.
 7          In sum, the Rodriguez Defendants have shown that Moore’s Bane Act claim arises
 8   from protected activity as to filing domestic violence complaints against Moore and
 9   attempting to exert influence over local and state governments to have Moore charged with
10   domestic violence.
11
12                 2.     Violation of the Right to Privacy
13          The elements of a cause of action for violation of the right to privacy are: “(1) a
14   legally protected privacy interest; (2) a reasonable expectation of privacy in the
15   circumstances; and (3) conduct by defendant constituting a serious invasion of privacy.”
16   Folgelstrom v. Lamps Plus, Inc., 195 Cal. App. 4th 986, 990 (2011), as modified (June 7,
17   2011) (citing Hill v. Nat’l Collegiate Athletic Assn., 7 Cal. 4th 1, 39–40 (1994)). To
18   determine whether a person’s constitutional right to privacy has been violated, courts
19   analyze “whether his personal and objectively reasonable expectation of privacy has been
20   infringed by an unreasonable government intrusion.” Alarcon v. Murphy, 201 Cal. App.
21   3d 1, 5 (1988).
22          Moore alleges that the Rodriguez Defendants “illegally and surreptitiously removed
23   Plaintiff’s confidential and privacy [sic] protected prison psychiatric records without his
24
25
26
            2
              Moore’s objection to the Rodriguez Defendants’ declarations filed in support of their special
27   motion to strike is overruled. (ECF Nos. 23-2, 23-3.) Moore relies on the legal standard applicable a
     motion to dismiss raised under Federal Rule of Civil Procedure 12(b)(6), which is not applicable to a
28   special motion to strike filed under the California anti-SLAPP statute.

                                                     - 17 -
                                                                                                   20cv1481
 1   consent” and “then produced the records during a court ordered custody mediation.” (FAC
 2   ¶ 69.) The analysis turns on whether these alleged actions constitute a serious invasion of
 3   privacy. “To be ‘serious,’ the invasion must constitute an ‘egregious breach of the social
 4   norms underlying the privacy right.’” Doe v. Beard, 63 F. Supp. 3d 1159, 1169 (C.D. Cal.
 5   2014) (citing Hill v. Nat’l Collegiate Athletic Assn., 7 Cal. 4th 1, 37 (1994)). “Actionable
 6   invasions of privacy also must be ‘highly offensive’ to a reasonable person.” Id. (citing
 7   Hernandez v. Hillsides, Inc., 47 Cal. 4th 272, 295 (2009)). In California, a high level of
 8   confidentiality is conferred on communications between a patient and mental health
 9   professional for purposes of obtaining psychotherapy. See In re Lifschutz, 2 Cal. 3d 415,
10   431–32 (1970) (holding that “the confidentiality of the psychotherapeutic session falls
11   within” the zone of privacy guaranteed by the Constitution). Here, the unconsented
12   disclosure of Moore’s psychiatric records, not made through a formal record request,
13   constitutes a serious invasion of privacy. Thus, the relevant allegations are not merely
14   incidental to Moore’s claim.
15         Liz’s removal and use of Moore’s prison psychiatric records constitutes
16   communication made in connection with a judicial proceeding. Cal. Civ. Proc. Code
17   § 425.16(e)(2); Optional Cap., Inc., 18 Cal. App. 5th at 114. However, the illegal-act
18   exemption under Flatley, 39 Cal. 4th at 317 applies, and the alleged communication is not
19   protected under the anti-SLAPP statute. See supra Part II.A.1.a.iii.
20         Therefore, the Rodriguez Defendants have not shown that Moore’s claim for a
21   violation of the right to privacy arises from a protected activity.
22
23                3.     Violation of California Civil Code Section 1798.53
24         California Civil Code section 1798.53, a part of the Information Practices Act,
25   prohibits intentional disclosure of non-public information by persons other than those
26   acting solely in their official capacity, when the disclosure is made with the actual or
27   assumed knowledge that the disclosed information “was obtained from personal
28   information maintained by a state agency or . . . a federal government agency.” Cal. Civ.

                                                 - 18 -
                                                                                         20cv1481
 1   Code § 1798.53. The alleged communications at issue are not merely incidental to Moore’s
 2   section 1798.53 claim. However, as discussed in detail above, see supra Part II.A.1.a.iii,
 3   the Rodriguez Defendants’ access to Moore’s prison psychiatric records is illegal conduct
 4   that may be charged with the misdemeanor of simulating official inquiry under Cal. Penal
 5   Code § 146b. Thus, the Flatley exemption applies, and the Rodriguez Defendants have not
 6   shown that Moore’s section 1798.53 claim arises from protected activity.
 7
 8               4.     Negligence
 9         Negligence requires a showing of duty, breach, causation, and harm. Moore’s
10   negligence claim is based on the theory that the Rodriguez Defendants breached their duty
11   not to abuse their power as prosecutors. (FAC ¶ 81 (“As district attorneys, Defendants are
12   precluded from accessing personal information and trumping up bad faith criminal
13   investigations for personal gain.”).)   Specifically, Moore argues that the Rodriguez
14   Defendants injured him by:
15         1) using their official position and authority to illegally obtain Moore’s
           personal and confidential psychiatric records from Richard J. Donovan State
16
           Prison, records which were then used by Liz Rodriguez during mediation for
17         the sole purpose of convincing the mediator that Moore was an unfit parent;
18
           2) using District Attorney Investigator Gialarmo [sic] to obtain copies of
19         Moore’s application and testimony from Moore’s claim for unemployment
           benefits in a bad-faith attempt to have Moore charged with perjury; and
20
21         3) using their contacts at the Chula Vista [Police] Department and the
           California State Attorney’s General’s Office in a faith [sic] attempt to have
22
           Moore charged with domestic violence.
23
24   (FAC ¶ 82.) The Rodriguez Defendants only seek to strike the first and third allegations.
25   The arguments and the analyses mirror that raised against the Bane Act claim. For the
26   same reasons stated above, the Rodriguez Defendants have met their burden to establish
27   that the claim arises from protected activity as to the third allegation, involving the
28

                                               - 19 -
                                                                                       20cv1481
 1   domestic violence accusations against Moore, but not as to the first allegation, involving
 2   the illegal removal and use of Moore’s prison psychiatric records. See supra Part II.A.1.
 3
 4                5.     Conclusion
 5         After weighing the challenged allegations against the elements of the respective
 6   claims at the first step of the anti-SLAPP inquiry, the Court finds that the Rodriguez
 7   Defendants have not met their burden to establish the following claims arise from protected
 8   activity: (1) violation of the Bane Act (Second Cause of Action), as it relates to the
 9   acquisition and use of Moore’s prison psychiatric records; (2) violation of the right to
10   privacy (Third Cause of Action); and (3) violation of California Civil Code section 1798.53
11   (Fourth Cause of Action).
12         The Rodriguez Defendants have met their burden to show that the challenged acts
13   tied to the domestic violence accusations against Moore constitute protected activity. As
14   to those acts, Moore’s claims for the violation of the Bane Act (Second Cause of Action)
15   and negligence (Fifth Cause of Action) arise from protected activity. The Court proceeds
16   to the second step of the anti-SLAPP inquiry as to those two claims only.
17
18         B.     Step Two: Probability of Prevailing on the Merits
19         At the second step of the anti-SLAPP analysis, Moore has the burden “to
20   demonstrate that each challenged claim based on protected activity is legally sufficient and
21   factually substantiated.” Baral, 1 Cal. 5th at 396. To satisfy this burden, the plaintiff “may
22   not rely solely on its complaint, even if verified; instead, its proof must be made upon
23   competent admissible evidence.” Sweetwater Union High Sch. Dist. v. Gilbane Bldg. Co.,
24   6 Cal. 5th 931, 940 (2019) (citing San Diegans for Open Gov’t v. San Diego State Univ.
25   Rsch. Found., 13 Cal. App. 5th 76, 95 (2017)). “The court, without resolving evidentiary
26   conflicts, must determine whether the plaintiff’s showing, if accepted by the trier of fact,
27   would be sufficient to sustain a favorable judgment.” Baral, 1 Cal. 5th at 396.
28

                                                 - 20 -
                                                                                           20cv1481
 1                1.     Violation of the Bane Act
 2         The Rodriguez Defendants argue that Moore’s Bane Act claim challenging the
 3   Rodriguez Defendants’ alleged attempt to charge him with domestic violence is not legally
 4   and factually sufficient.
 5         Legal Sufficiency. The Rodriguez Defendants argue that Moore has no claim
 6   regarding Liz’s alleged false police report of domestic abuse because her conduct is
 7   absolutely privileged under section 47(b) of the California Civil Code. That statute confers
 8   absolute privilege over statements made “[i]n any (1) legislative proceeding, (2) judicial
 9   proceeding, (3) in any other official proceeding authorized by law, or (4) in the initiation
10   or course of any other proceeding authorized by law,” with certain statutory exceptions.
11   Cal. Civ. Code § 47(b). Namely, the statute was revised effective January 1, 2021, to add
12   the following exception:
13         (5) This subdivision does not make privileged any communication between a
           person and a law enforcement agency in which the person makes a false report
14
           that another person has committed, or is in the act of committing, a criminal
15         act or is engaged in an activity requiring law enforcement intervention,
           knowing that the report is false, or with reckless disregard for the truth or
16
           falsity of the report.
17
18   See 2020 Cal. Legis. Serv. Ch. 327 (A.B. 1775). “Given this amendment, under current
19   California law there is only a qualified privilege for reports of a crime—reports that are
20   intentionally false or made with reckless disregard of their truth are not privileged.”
21   Tuomela v. Waldorf-Astoria Grand Wailea Hotel, No. CV 20-00117 JMS-RT, 2021 WL
22   233695, at *2 (D. Haw. Jan. 22, 2021). Because section 47(b) would not bar Moore’s claim
23   if it is shown that Liz’s police reports were falsified, the Rodriguez Defendants’ argument
24   based on section 47(b) lacks merit.
25         Factual Sufficiency. Nonetheless, Moore’s claim is not factually sufficient. He
26   offers no evidence to support his allegations that Liz lied in filing the domestic violence
27   reports against him, other than the fact that the charges against him were eventually
28   dropped. (FAC ¶¶ 22, 52.) That alone is not enough to show that Liz’s police report was

                                                - 21 -
                                                                                         20cv1481
 1   false. See Freeman v. City of Santa Ana, 68 F.3d 1180, 1189 (9th Cir. 1995) (holding that
 2   “the mere fact a prosecution was unsuccessful does not mean it was not supported by
 3   probable cause” where the plaintiff “[did] not point to any evidence indicating that probable
 4   cause was lacking”), as amended on denial of reh’g and reh’g en banc (Dec. 29, 1995).
 5         In contrast, Liz submits her declaration, in which she states under penalty of perjury
 6   that “[a]ll of the information [she] provided to the SDPD officer was true and accurate.”
 7   (Liz Rodriguez Decl. ¶ 3, ECF No. 18-3.) In light of the record before the Court and the
 8   evidentiary burden that Moore carries at the second step of the anti-SLAPP analysis, the
 9   Court finds that Moore has not shown that Liz falsified her domestic violence allegations.
10   See Sweetwater Union High Sch. Dist., 6 Cal. 5th at 940 (requiring the plaintiff to supply
11   competent, admissible evidence at the second step of the anti-SLAPP analysis to
12   demonstrate that the claim is factually substantiated).
13         Similar deficiency in factual evidence exists as to Moore’s allegations that the
14   Rodriguez Defendants “us[ed] their contacts at the Chula Vista Department and the
15   California State Attorney’s General’s Office in a false attempt to have [him] charged with
16   domestic violence.” (FAC ¶¶ 61, 82.) Moore attaches copies of text messages and emails
17   to his FAC to show that Jesse Rodriguez requested his subordinate, Ms. Prior, call him
18   before she contacted the conflicts division of the California Attorney General’s Office. (Id.
19   Ex. 2.) Moore may not rely on his pleading alone to satisfy his burden at the second step
20   of the anti-SLAPP analysis. See Sweetwater Union High Sch. Dist., 6 Cal. 5th at 940. Even
21   if the Court were to accept Moore’s exhibits, other parts of the FAC allege that the matter
22   was eventually referred to the Attorney General’s Office, who declined to issue any charges
23   against Moore. (Id. ¶ 25.) Because Moore cannot satisfy the element of the Bane Act
24   claim that himself or his property was injured as a result of the Rodriguez Defendants’
25   actions, see Austin B., 149 Cal. App. 4th at 882, he has not shown that his Bane Act claim
26   arising from the Rodriguez Defendants’ communications concerning allegations of
27   domestic violence survives the second step of the anti-SLAPP analysis.
28

                                                 - 22 -
                                                                                          20cv1481
 1                2.     Negligence
 2         Moore’s negligence claim that arises from protected activity is based on the same
 3   set of factual allegations as his Bane Act claim arising from the Rodriguez Defendants’
 4   communications concerning allegations of domestic violence. For the same reasons stated
 5   above, Moore’s claim is factually insufficient because Moore only supplies conclusory
 6   factual allegations and provides the Court with no evidence required by the second step of
 7   the anti-SLAPP analysis. See supra Part II.B.1. Moore has not shown that his negligence
 8   claim survives the second step of the anti-SLAPP analysis.
 9         Therefore, the Court grants the motion to strike in part as to Moore’s claim for the
10   violation of the Bane Act (Second Cause of Action) and negligence (Fifth Cause of Action)
11   arising from the Rodriguez Defendants’ communications concerning allegations of
12   domestic violence. The Court denies the remaining parts of the motion to strike.
13
14         C.     Attorney’s Fees
15         Moore requests attorney’s fees. (ECF No. 23 at 22–23.) The Rodriguez Defendants
16   do not request attorney’s fees. Only a prevailing party may recover attorney’s fees and
17   costs under the anti-SLAPP statute. See Cal. Civ. Proc. Code § 425.16(c)(1) (“[A]
18   prevailing defendant on a special motion to strike shall be entitled to recover his or her
19   attorney’s fees and costs.”). Because the Court grants the motion to strike in part, the
20   Rodriguez Defendants are the prevailing parties. See Mann v. Quality Old Time Serv., Inc.,
21   139 Cal. App. 4th 328, 339–40 (2006) (holding that a defendant who partially prevails on
22   an anti-SLAPP motion is a “prevailing defendant” under section 425.16(c)). The Court
23   denies Moore’s motion for attorney’s fees because he is not the prevailing party.
24
25                           RULE 12(b)(6) MOTION TO DISMISS
26   I.    Legal Standard
27         A motion to dismiss pursuant to Rule 12(b)(6) of the Federal Rules of Civil
28   Procedure tests the legal sufficiency of the claims asserted in the complaint. Fed. R. Civ. P.

                                                 - 23 -
                                                                                           20cv1481
 1   12(b)(6); Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001). Under the “notice pleading”
 2   standard of the Federal Rules of Civil Procedure, a plaintiff’s complaint must provide, in
 3   part, a “short and plain statement” of plaintiff’s claims showing entitlement to relief.
 4   Fed. R. Civ. P. 8(a)(2); see also Paulsen v. CNF Inc., 559 F.3d 1061, 1071 (9th Cir. 2009).
 5   In assessing a motion to dismiss, the court must accept all factual allegations pleaded in
 6   the complaint as true and draw all reasonable inferences from them in favor of the non-
 7   moving party. Cahill v. Liberty Mut. Ins. Co., 80 F.3d 336, 337–38 (9th Cir. 1996). To
 8   avoid a Rule 12(b)(6) dismissal, a complaint need not contain detailed factual allegations;
 9   rather, it must plead “enough facts to state a claim to relief that is plausible on its face.”
10   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility
11   when the plaintiff pleads factual content that allows the court to draw the reasonable
12   inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556
13   U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556). “Where a complaint pleads facts
14   that are ‘merely consistent with’ a defendant’s liability, it ‘stops short of the line between
15   possibility and plausibility of entitlement to relief.’” Id. (quoting Twombly, 550 U.S. at
16   557).
17           “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’
18   requires more than labels and conclusions, and a formulaic recitation of the elements of a
19   cause of action will not do.” Twombly, 550 U.S. at 555 (alteration in original) (quoting
20   Papasan v. Allain, 478 U.S. 265, 286 (1986)). A court need not accept “legal conclusions”
21   as true. Iqbal, 556 U.S. at 678. “Nor is the court required to accept as true allegations that
22   are merely conclusory, unwarranted deductions of fact, or unreasonable inferences.”
23   Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir. 2001), amended on other
24   grounds by, 275 F.3d 1187 (9th Cir. 2001). It is not proper for the court to assume that
25   “the [plaintiff] can prove facts that it has not alleged or that the defendants have violated
26   the . . . law[] in ways that have not been alleged.” Assoc. Gen. Contractors of Cal., Inc. v.
27   Cal. State Council of Carpenters, 459 U.S. 519, 526 (1983).
28

                                                 - 24 -
                                                                                           20cv1481
 1   II.   The Rodriguez Defendants’ Rule 12(b)(6) Motion
 2         The Rodriguez Defendants seek to dismiss all of Moore’s claims raised against them.
 3   Having found that Moore’s claims for the violation of the Bane Act (Second Cause of
 4   Action) and negligence (Fifth Cause of Action) arising from the Rodriguez Defendants’
 5   communications made in connection with domestic violence allegations should be stricken
 6   under the anti-SLAPP statute, the Court analyzes only those claims that remain, which are:
 7              • First Cause of Action for violation of the Fourteenth Amendment;
 8              • Second Cause of Action for violation of the Bane Act based on
 9                    o the allegation that the Rodriguez Defendants illegally obtained and
10                       used Moore’s prison psychiatric records at mediation; and
11                    o the allegation that the Rodriguez Defendants threatened Moore with a
12                       perjury charge, in connection with Moore’s application for
13                       unemployment benefits;
14              • Third Cause of Action for violation of the right to privacy;
15              • Fourth Cause of Action for violation of California Civil Code section 1798.53;
16                 and
17              • Fifth Cause of Action for negligence based on
18                    o the allegation that the Rodriguez Defendants illegally obtained and
19                       used Moore’s prison psychiatric records at mediation; and
20                    o the allegation that the Rodriguez Defendants threatened Moore with a
21                       perjury charge, in connection with Moore’s application for
22                       unemployment benefits.
23
24         A.      Section 1983 Claim for Violation of Substantive Due Process
25         The Court construes Moore’s first cause of action for violation of the substantive
26   due process right as a cause of action brought under 42 U.S.C. § 1983. See Johnson v. City
27   of Shelby, Miss., 574 U.S. 10, 11 (2014) (“[N]o heightened pleading rule requires plaintiffs
28

                                                 - 25 -
                                                                                         20cv1481
 1   seeking damages for violations of constitutional rights to invoke § 1983 expressly in order
 2   to state a claim.”). Section 1983 states that
 3         [e]very person who, under color of any statute, ordinance, regulation, custom,
           or usage, of any State . . . , subjects, or causes to be subjected, any citizen of
 4
           the United States or other person within the jurisdiction thereof to the
 5         deprivation of any rights, privileges, or immunities secured by the
           Constitution and laws, shall be liable to the party injured in an action at law,
 6
           suit in equity, or other proper proceeding for redress . . . .
 7
 8   42 U.S.C. § 1983. To state a prima facie claim under section 1983, “a plaintiff must allege
 9   the violation of a right secured by the Constitution and laws of the United States, and must
10   show that the alleged deprivation was committed by a person acting under color of state
11   law.” West v. Atkins, 487 U.S. 42, 48 (1988). The Rodriguez Defendants challenge both
12   elements of Moore’s section 1983 claim for the violation of his substantive due process
13   rights: they argue that Moore’s pleading does not state (1) a deprivation of a liberty interest
14   and (2) an official conduct made under color of state law.
15
16                1.     Deprivation of a Protected Interest
17         The Fifth and Fourteenth Amendments of the Constitution “forbid[] the government
18   to infringe certain ‘fundamental’ liberty interests at all, no matter what process is provided,
19   unless the infringement is narrowly tailored to serve a compelling state interest.” Reno v.
20   Flores, 507 U.S. 292, 301–02 (1993); see also Daniels v. Williams, 474 U.S. 327, 331
21   (1986) (explaining that substantive due process “bar[s] certain government actions
22   regardless of the fairness of the procedures used to implement them”).             To state a
23   substantive due process claim, “[a]s a threshold matter, . . . ‘a plaintiff must show a
24   government deprivation of life, liberty, or property.’” Squaw Valley Dev. Co. v. Goldberg,
25   375 F.3d 936, 948 (9th Cir. 2004) (punctuation omitted) (quoting Nunez v. City of Los
26
27
28

                                                  - 26 -
                                                                                            20cv1481
 1   Angeles, 147 F.3d 867, 871 (9th Cir. 1998)); see also Vargas v. City of Philadelphia, 783
 2   F.3d 962, 973 (3d Cir. 2015).3
 3            Moore’s FAC alleges that the Rodriguez Defendants violated his substantive due
 4   process rights when they: (1) “illegally and surreptitiously removed Plaintiff’s confidential
 5   and privacy protected prison psychiatric records without his consent”; (2) used those prison
 6   psychiatric records at mediation to prove Moore was an unfit parent, which resulted in a
 7   removal of Moore’s parental rights; (3) “used the power and authority of the San Diego
 8   County District Attorney’s Office to obtain Moore’s application for unemployment
 9   benefits and Moore’s testimony before that tribunal in an attempt to have the San Diego
10   County District Attorney’s Office falsely charge Moore with perjury”; (4) and “trumped
11   up false domestic violence charges against Moore by making false reports to the Chula
12   Vista Police Department,” leading to the removal of his parental rights. (FAC ¶¶ 49–53.)
13   The court analyzes each allegation in turn to examine whether any plausibly states that the
14   Rodriguez Defendants’ conduct was a cause in fact of deprivation of Moore’s protected
15   liberty interests.
16
17                            a.     Unconsented Access to and Removal of Moore’s Prison
18                            Psychiatric Records
19            First, Moore alleges that the Rodriguez Defendants removed his prison psychiatric
20   records without his consent. (FAC ¶ 48.) “[O]ne aspect of the ‘liberty’ protected by the
21   Due Process Clause of the Fourteenth Amendment is ‘a right of personal privacy, or a
22   guarantee of certain areas or zones of privacy.’” Carey v. Population Servs., Int’l, 431
23   U.S. 678, 684 (1977) (quoting Roe v. Wade, 410 U.S. 113, 152 (1973)). “This right to
24   privacy protects . . . ‘the individual interest in avoiding disclosure of personal matters.’”
25
26
27
              3
                  The Rodriguez Defendants do not challenge the second element of a substantive due process
28   claim.

                                                       - 27 -
                                                                                                   20cv1481
 1   Marsh v. Cty. of San Diego, 680 F.3d 1148, 1153 (9th Cir. 2012) (citing Whalen v. Roe,
 2   429 U.S. 589, 599–600 (1977)). As one court in this circuit has held,
 3           the privacy interests of both a psychiatrist and his patient in the psychiatrist’s
             confidential medical files are very important. Confidentiality of psychiatrist-
 4
             patient communications is essential to preserve an individual’s freedom of
 5           choice in deciding whether to seek psychiatric care, to encourage a patient to
             volunteer sensitive personal information in the course of treatment, and to
 6
             enable a psychiatrist to conduct such treatment in the best possible manner.
 7
 8   Hawaii Psychiatric Soc., Dist. Branch of Am. Psychiatric Ass’n v. Ariyoshi, 481 F. Supp.
 9   1028, 1046–47 (D. Haw. 1979). For this reason, there is “little doubt” that a patient’s
10   interest in keeping his or her psychiatric records confidential constitutes a liberty interest
11   protected by the Due Process Clause. Id. at 1043. The Court finds that Moore’s interest
12   in keeping his psychiatric records private is a constitutionally protected liberty interest.
13
14                        b.     Psychiatric Records Attributing to Loss of Parental Rights
15           Second, Moore alleges that Liz’s use of his prison psychiatric records resulted in a
16   removal of his parental rights. The Rodriguez Defendants do not dispute that Moore holds
17   a protected liberty interest in his parental rights over his son. It is well established in this
18   circuit that “a parent has a constitutionally protected liberty interest in the companionship
19   and society of his or her child.” Kelson v. City of Springfield, 767 F.2d 651 (9th Cir.1985),
20   overruled on other grounds by Daniels v. Williams, 474 U.S. 327, 328 (1986). Instead, the
21   Rodriguez Defendants argue that Moore’s theory of liability, as articulated in his operative
22   pleading, does not implicate that right. The Court agrees.
23           The only factual allegation that is relevant to the removal of Moore’s parental rights
24   pertains to the family court’s grant of a TRO against Moore on October 4, 2018, under
25   which Moore was not allowed to visit his son until October 24, 2018. (FAC ¶ 23.) The
26   family court lifted the TRO, finding lack of evidence that Moore posed a risk to his son.
27   (Id.)
28

                                                   - 28 -
                                                                                              20cv1481
 1         Although Moore now argues that the TRO was granted because of the family court’s
 2   consideration of his prison psychiatric records, that is not supported by his own pleading.
 3   According to the FAC, in September 2018, the family court denied Liz’s first request for a
 4   TRO requested on the grounds of Moore’s mental health. (FAC ¶ 21.) The family court
 5   held a hearing on September 25, 2018, at which time the judge cited the lack of evidence
 6   of domestic violence as the reason of the denial. (Id.)
 7         Based on these allegations, the Court, even when reading Moore’s FAC in the light
 8   most favorable to him, cannot draw a plausible inference that the production of Moore’s
 9   prison psychiatric records was a cause in fact of deprivation of Moore’s protected liberty
10   interests in the companionship and society of his child.
11
12                      c.     Perjury Investigation
13         The third allegation that Moore raises in support of his substantive due process claim
14   is that the Rodriguez Defendants abused their office to direct the employees of the District
15   Attorney’s Office to pursue a baseless investigation against Moore for perjury. The
16   Rodriguez Defendants argue that Moore fails to state any protected liberty interest was
17   harmed as a result of the perjury investigation. The Court agrees.
18         Moore’s operative pleading does not allege that the perjury investigation caused the
19   deprivation of his parental rights to his son. Instead, Moore alleges that he “suffered
20   emotional trauma as he was forced to confront the real possibility that Defendants would
21   successfully thwart his desire to co-parent his son G.M., and send [Moore] back to prison.”
22   (FAC ¶ 56.) Emotional trauma does not constitute a protected interest. The Court finds
23   instructive the Supreme Court’s holding in Paul v. Davis, 424 U.S. 693 (1976). There,
24   after wrongfully arresting the petitioner for shoplifting, the local police department
25   published the petitioner’s picture and name, along with those of other convicts, in flyers
26   that were distributed to 800 stores in the local community. Id. at 694. Petitioner alleged
27   that he suffered from “fear of being suspected of shoplifting and possibly apprehended,”
28   in addition to damage to his reputation. See id. at 697–98. The Supreme Court denied

                                                - 29 -
                                                                                         20cv1481
 1   petitioner any relief for his Fourteenth Amendment due process claim, holding in part that
 2   his action did not implicate a constitutionally protected interest. See id. at 712; see also
 3   Krainski v. Nevada ex rel. Bd. of Regents of Nevada Sys. of Higher Educ., 616 F.3d 963,
 4   971 (9th Cir. 2010) (holding that “allegations of ‘psychological trauma’ are not sufficient”
 5   to state a protected liberty or property interest). Here, too, Moore’s claimed emotional
 6   trauma is not enough to implicate a protected interest. Moore states no other protected
 7   interest.
 8          Therefore, Moore has not stated a plausible claim that the Rodriguez Defendants’
 9   attempts to charge him with perjury was a cause in fact of the deprivation of any
10   constitutionally protected interest.
11
12                       d.     False Reports of Domestic Violence
13          The final allegation that Moore raises in support of his substantive due process cause
14   of action is that the Rodriguez Defendants sought to charge Moore with domestic violence
15   based on Liz’s false complaints of domestic violence. As an initial matter, Moore’s
16   pleading contains only conclusory allegations, if any, that the Rodriguez Defendants
17   colluded with the police to attempt to charge him with domestic violence. The Court
18   disregards allegations that are solely conclusory. See Sprewell, 266 F.3d at 988.
19          The Complaint also alleges that because of the domestic violence reports that Liz
20   filed, which Moore alleges were false, the family court granted a restraining order that
21   temporarily took away Moore’s right to visit his son between October 4, 2018, and October
22   24, 2018. (FAC ¶ 23.) A parent’s separation from his or her child during a twenty-day
23   period may implicate the parent’s protected interest in the companionship and society of
24   his child. See Ovando v. City of Los Angeles, 92 F.Supp.2d 1011, 1018–20 (C.D. Cal.
25   2000) (finding that the plaintiff-daughter held a Fourteenth Amendment right in her
26   father’s society and comfort and may pursue section 1983 claim in connection with
27   temporary loss of such right while father was imprisoned and noting that “due process
28   rights apply to the separation of parent and child, even if the separation is only temporary”).

                                                  - 30 -
                                                                                            20cv1481
 1   But cf. Willard v. City of Myrtle Beach, SC, 728 F. Supp. 397, 404 (D.S.C. 1989) (finding
 2   that a four-hour detention of a child did not implicate the parent’s liberty interest).
 3         Reading Moore’s FAC in the light most favorable to him, the Court finds that Moore
 4   has stated a protected liberty interest in connection with his allegation that Liz’s filing of
 5   false police reports resulted in a twenty-day TRO that banned him from seeing his son.
 6
 7                2.     State-Action and Under-Color-of-Law Requirements
 8         The Fourteenth Amendment “can be violated only by conduct that may be fairly
 9   characterized as ‘state action’” because the Amendment is directed at the States. Lugar v.
10   Edmondson Oil Co., 457 U.S. 922, 924 (1982). A plaintiff who believes his or her rights
11   secured by the Fourteenth Amendment have been violated may bring an action under 42
12   U.S.C. § 1983, which “provides a remedy for deprivations of rights secured by the
13   Constitution and laws of the United States when that deprivation takes place ‘under color
14   of any statute, ordinance, regulation, custom, or usage, of any State or Territory.’” Id.
15   (quoting 42 U.S.C. § 1983). Thus, to state a claim for the violation of the Fourteenth
16   Amendment under 42 U.S.C. § 1983, the plaintiff must show both that the challenged
17   conduct constitutes state action, as required by the Fourteenth Amendment, and that the
18   action has been made under color of law, as required by section 1983.
19         State Action. To satisfy the state action requirement, “the conduct allegedly causing
20   the deprivation of a federal right [must] be fairly attributable to the State.” Lugar, 457 U.S.
21   at 937. The “fair attribution” inquiry is composed of two parts: “[f]irst, the deprivation
22   must be caused by the exercise of some right or privilege created by the State or by a rule
23   of conduct imposed by the state or by a person for whom the State is responsible”; and
24   “[s]econd, the party charged with the deprivation must be a person who may fairly be said
25   to be a state actor.” Id. A person may be a state actor “because he [or she] is a state official,
26   because he [or she] has acted together with or has obtained significant aid from state
27   officials, or because his [or her] conduct is otherwise chargeable to the State.” Id.
28

                                                  - 31 -
                                                                                               20cv1481
 1         Under Color of Law.      “The traditional definition of acting under color of state law
 2   requires that the defendant in a § 1983 action have exercised power possessed by virtue of
 3   state law and made possible only because the wrongdoer is clothed with the authority of
 4   state law.” West v. Atkins, 487 U.S. 42, 49 (1988) (internal quotations and citation omitted).
 5   Private parties are generally not acting under color of state law. Price v. State of Haw., 939
 6   F.2d 702, 707–08 (1991); see also Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 49
 7   (1999) (“[T]he under-color-of-state-law element of § 1983 excludes from its reach merely
 8   private conduct, no matter how discriminatory or wrongful.”). But when a private party
 9   “act[s] with the knowledge of and pursuant to that [law],” the person acts “under color of
10   law.” Adickes v. S. H. Kress & Co., 398 U.S. 144, 161 n.23 (1970).
11         The state-action and the under-color-of-state-law requirements are closely related.
12   Lugar, 457 U.S. at 928. “[I]n a § 1983 action brought against a state official, the statutory
13   requirement of action ‘under color of state law’ and the ‘state action’ requirement of the
14   Fourteenth Amendment are identical.”          Id. at 929.    A more general rule, which
15   encompasses a Section 1983 action challenging a private party’s conduct, is that “[i]f the
16   challenged conduct of [the defendants] constitutes state action as delimited by . . . prior
17   [precedential] decisions, then that conduct [is] also action under color of state law and will
18   support a suit under § 1983.” Id. at 935. The converse is not true: “although . . . conduct
19   satisfying the state-action requirement of the Fourteenth Amendment satisfies the statutory
20   requirement of action under color of state law, it does not follow from that that all conduct
21   that satisfies the under-color-of-state-law requirement would satisfy the Fourteenth
22   Amendment requirement of state action.” Id. at 935 n.18. In sum, when it involves a
23   private party’s conduct, “the concept of color of law is broader than the concept of state
24   action.” Joseph G. Cook and John L. Sobieski Jr., 2 Civil Rights Actions ¶ 7.11 (2020).
25         Here, having found that Moore has stated a protected liberty interest in connection
26   with the Rodriguez Defendants’ unconsented removal of his prison psychiatric records and
27   Liz’s filing of false domestic violence reports, see supra Part II.A.1, the Court analyzes
28

                                                 - 32 -
                                                                                           20cv1481
 1   those clams to determine whether Moore has satisfied the state-action and the color-of-law
 2   requirements.
 3
 4                       a.     Unconsented Access to and Removal of Moore’s Prison
 5                       Psychiatric Records
 6         The Rodriguez Defendants argue that Moore’s Fourteenth Amendment claim
 7   concerning his prison psychiatric records involves “merely private conduct” because the
 8   alleged access to and removal of the records was a part of “the wholly personal pursuit of
 9   seeking an advantage and a result in the custody dispute with Liz.” (Mem. ISO Rodriguez
10   Defs.’ Mot. Dismiss, ECF No. 19-1 at 14 (citing Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526
11   U.S. 40, 50 (1999)). The Rodriguez Defendants’ argument lacks merit.
12         To determine whether the unconsented access to and removal of Moore’s private
13   psychiatric records constitutes state action, the first question for the Court to ask is whether
14   the deprivation of Moore’s privacy interests was caused by the exercise of a right or
15   privilege created by the State. The allegations contained in Moore’s FAC suggest that it
16   was. Moore alleges that the Rodriguez Defendants did not obtain the records through
17   publicly available means, such as through issuing a subpoena or making a request under
18   the Public Records Act. (FAC ¶ 19.) Moore alleges that a prison employee accessed his
19   prison psychiatric records “at the behest of both Liz Rodriguez and Jesse Rodriguez, in
20   their official roles and capacities as district attorneys.” (Id. ¶ 20.) According to Moore, the
21   Rodriguez Defendants obtained his records by “using the resources and authority of the
22   District Attorney’s Office.” (Id.) These allegations plausibly state that the Rodriguez
23   Defendants exercised their privilege as prosecutors.
24         The second question that the Court must ask is whether the Rodriguez Defendants,
25   who are the parties charged with the deprivation, may fairly be said to be state actors.
26   Abuse of power authorized law, even if that is inconsistent with state law, may still
27   constitute state action and action taken under color of law. See Monroe v. Pape, 365 U.S.
28   167, 187 (1961) (holding that the complaint stated a Fourteenth Amendment claim against

                                                  - 33 -
                                                                                             20cv1481
 1   police officers by alleging that the officers abused their power in a manner unauthorized
 2   by law), overruled on other grounds by Monell v. Dep’t of Soc. Servs. of City of New York,
 3   436 U.S. 658 (1978); see also Van Ort v. Est. of Stanewich, 92 F.3d 831, 838 (9th Cir.
 4   1996) (holding that an officer who pretends to act in the performance of his or her official
 5   duty acts under color of law). The Court finds instructive the Ninth Circuit’s holding that
 6   a state employee who accessed confidential information through a government-owned
 7   computer database acted under color of state law. McDade v. West, 223 F.3d 1135, 1140–
 8   41 (9th Cir. 2000). In that case, the Ninth Circuit found it irrelevant that the defendant
 9   accessed the confidential information for her personal motive, that is, to assist her
10   husband’s custody dispute with the plaintiff. Id. Here too, Moore’s allegation is that the
11   Rodriguez Defendants used their resources and authority as prosecutors employed by the
12   District Attorney’s Office to have a prison employee obtain Moore’s psychiatric records.
13   (FAC ¶ 20.) Therefore, the Rodriguez Defendants’ access to and removal of Moore’s
14   prison psychiatric records constitute state action made under color of law.
15
16                      b.     False Reports and Domestic Violence
17         The Rodriguez Defendants argue that filing a police report for domestic violence is
18   not state action or conduct under color of law. The Court agrees. Moore’s FAC establishes
19   no connection between Liz’s filing of police reports in her private capacity and her
20   employment as a county prosecutor. Because Liz’s filing of police reports against Moore,
21   false or not, is purely private conduct, Moore’s claim based on Liz’s private conduct does
22   not satisfy the requirements of the Fourteenth Amendment or Section 1983.
23
24                3.    Conclusion
25         For the reasons stated above, the Court denies the Rodriguez Defendants’ Rule
26   12(b)(6) motion as to Moore’s Fourteenth Amendment substantive due process claim
27   arising from the Rodriguez Defendants’ access to and removal of Moore’s prison
28

                                                - 34 -
                                                                                         20cv1481
 1   psychiatric records. In all other aspects, the Court grants the Rodriguez Defendants’ Rule
 2   12(b)(6) motion as to Moore’s Fourteenth Amendment substantive due process claim.
 3
 4         B.     Violation of the Bane Act
 5         The Rodriguez Defendants seek to dismiss Moore’s Bane Act claim. Because the
 6   Court has granted the Rodriguez Defendants’ anti-SLAPP motion as to Moore’s claim for
 7   the violation of the Bane Act arising from Liz’s filing of the police reports and the
 8   Rodriguez Defendants’ attempt to charge Moore with domestic violence, the Court need
 9   not reach those issues. The Court turns to examine whether Moore states a plausible Bane
10   Act claim arising from his allegations that (1) the Rodriguez Defendants illegally obtained
11   his prison psychiatric records and produced them at mediation in an effort to infringe his
12   parental rights and (2) the Rodriguez Defendants threatened Moore with a perjury charge,
13   in connection with Moore’s application for unemployment benefits.
14
15                1.     Prima Facie Case
16         The elements of a Bane Act claim are: (1) the defendant interfered with or attempted
17   to interfere with the plaintiff’s constitutional or statutory right by threatening or committing
18   violent acts; (2) the plaintiff reasonably believed that if he or she exercised his or her
19   constitutional right the defendant would commit violence against him or her or his or her
20   property; (3) the defendant injured the plaintiff or the plaintiff’s property to prevent him or
21   her from exercising his or her constitutional right or retaliate against the plaintiff for having
22   exercised his or her constitutional right; (4) the plaintiff was harmed; and (5) the
23   defendant’s actions were a substantial factor in causing the plaintiff’s harm. Austin B., 149
24   Cal. App. 4th at 882 (citing California’s model Bane Act instruction, CACI Instruction No.
25   3066); accord Lyall, 807 F.3d at 1195–96.
26         According to Moore’s FAC, Liz threatened Moore that she and her father “would
27   send Moore back to prison” if he sought custody of their son. (FAC ¶ 16.) Moore alleges
28   that Liz’s threat was “made at the behest of, and with assent of” Jesse. (Id. ¶ 60.) Moore

                                                  - 35 -
                                                                                              20cv1481
 1   alleges, in relevant parts, that the Rodriguez Defendants carried out their threats by
 2   (1) illegally obtaining Moore’s psychiatric records from the state prison and using it against
 3   Moore during mediation of the custody and by (2) using their authority and office as
 4   prosecutors to influence an investigator employed at the D.A.’s Office to investigate Moore
 5   for perjury in connection with his unemployment benefits application. (Id. ¶ 61.) Moore
 6   alleges that the Rodriguez Defendants’ acts caused him “extreme fear, anguish, and
 7   emotional turmoil.” (Id. ¶ 62.) Moore’s allegations, when construed in the light most
 8   favorable to him, satisfy all five elements of the Bane Act.
 9
10                2.     Section 821.6 Immunity
11         The Rodriguez Defendants argue that Moore’s claims are barred by a statute that
12   grants immunity to prosecutors acting within the scope of their employment. The provision
13   of the statute states: “[a] public employee is not liable for injury caused by his instituting
14   or prosecuting any judicial or administrative proceeding within the scope of his
15   employment, even if he acts maliciously and without probable cause.” Cal. Gov. Code
16   § 821.6. Section 821.6 “extends to actions taken in preparation for formal proceedings,”
17   including “actions taken in the course or as a consequence of an investigation,” and actions
18   “incidental to the investigation of crimes.” Blankenhorn v. City of Orange, 485 F.3d 463,
19   488 (9th Cir. 2007). Extending the immunity to steps taken pursuant to an investigation is
20   justified because “investigation is ‘an essential step’ toward the institution of formal
21   proceedings.” Amylou R. v. Cty. of Riverside, 28 Cal. App. 4th 1205, 1210 (1994) (citing
22   Kemmerer v. Cty. of Fresno, 200 Cal. App. 3d 1426, 1437 (Ct. App. 1988), disapproved of
23   on other grounds by Quigley v. Garden Valley Fire Prot. Dist., 7 Cal. 5th 798, 444 (2019)).
24         The California Supreme Court and the Ninth Circuit have “interpreted section 821.6
25   as ‘confining its reach to malicious prosecution actions.’” Garmon v. Cty. of Los Angeles,
26   828 F.3d 837, 847 (9th Cir. 2016) (citing Sullivan v. Cty. of Los Angeles, 12 Cal. 3d 710,
27   721 (1974)). “Malicious prosecution ‘consists of initiating or procuring the arrest and
28   prosecution of another under lawful process but from malicious motives and without

                                                 - 36 -
                                                                                           20cv1481
 1   probable cause.’” Sullivan, 12 Cal. 3d at 720 (quoting 4 Witkin, Summary of Cal. Law
 2   2522–23 (8th ed. 1974)). Some courts have limited section 821.6 liability to claims
 3   specifically labeled malicious prosecution, and some others have examined the “the
 4   conduct from which the claim arises.” Colonies Partners LP v. Cty. of San Bernardino,
 5   No. EDCV18420JGBSHKX, 2018 WL 6137147, at *12 (C.D. Cal. Oct. 2, 2018). Under
 6   the conduct-based approach, section 821.6 applies if the underlying facts make the
 7   plaintiff’s claim “in effect one of malicious prosecution,” and the plaintiff cannot avoid the
 8   application of section 821.6 immunity by merely labelling the claim as a different cause of
 9   action. Id.
10         Here, Moore’s cause of action is not for malicious prosecution but for the violation
11   of the Bane Act. The conduct from which the Bane Act claim arises is the threat to
12   imprison Moore. Although the allegations about the perjury investigation may satisfy the
13   elements of malicious prosecution, the investigation is alleged only as a means through
14   which the Rodriguez Defendants attempted to carry out their threat. The same holds for
15   the allegation that the Rodriguez Defendants illegally obtained Moore’s prison psychiatric
16   records and used it at mediation against Moore: the focus of the claim is the threat to
17   imprison Moore. Because neither the cause of action nor the conduct from which Moore’s
18   Bane Act claim arises constitutes malicious prosecution, section 821.6 does not immunize
19   the Rodriguez Defendants from liability under either the nominal approach or the conduct-
20   based approach.
21
22                 3.    Section 47(b) Privilege
23         Statements made during mediation are shielded from a claim for damages under
24   section 47(b) of the California Civil Code. Optional Cap., Inc., 18 Cal. App. 5th at 118.
25   The privilege granted under section 47(b) operates as an absolute bar against civil action
26   for damages. Hagberg, 32 Cal. 4th at 360. Liz’s submission of Moore’s psychiatric
27   records at mediation falls within the scope of the section 47(b) privilege.
28

                                                 - 37 -
                                                                                           20cv1481
 1         To the extent that Moore argues that the absolute litigation privilege does not apply
 2   because the Rodriguez Defendants obtained confidential records through unlawful means,
 3   a similar argument was rejected in Bergstein v. Stroock & Stroock & Lavan LLP, 236 Cal.
 4   App. 4th 793 (2015). In Bergstein, the court found that section 47(b) privilege applied,
 5   regardless of “[the plaintiffs’] allegations that defendants solicited and used confidential
 6   information for the purpose of filing various actions against plaintiffs.” Id. at 815. Moore’s
 7   Bane Act claim tied to his prison psychiatric records boils down to the theory that the
 8   Rodriguez Defendants carried out their threat to curtail his parental rights by obtaining his
 9   prison psychiatric records and using them at mediation to argue that he is an unfit parent.
10   Because Moore’s allegations behind the Bane Act claim are that Liz’s communicative
11   conduct at the custody proceeding constituted a threat or coercion, his challenge is within
12   the scope of the litigation privilege.
13         In addition, even if Liz lied at mediation about how she obtained Moore’s records,
14   that would not change the outcome, given that the section 47(b) privilege is “absolute in
15   nature, applying ‘to all publications, irrespective of their maliciousness.’” See Optional
16   Cap., Inc., 18 Cal. App. 5th at 116. Because the absolute litigation privilege under section
17   47(b) bars Moore’s claim for damages for Liz’s use of Moore’s prison psychiatric records
18   at mediation, the Rodriguez Defendants’ Rule 12(b)(6) motion is granted as to that claim.
19
20                4.     Conclusion
21         Moore has stated a plausible claim under the Bane Act as to the perjury investigation
22   but not as to Moore’s prison psychiatric records.
23
24         C.     Right to Privacy
25         California’s “constitutional provision protecting the right of privacy (Cal. Const.,
26   art. I, § 1) . . . supports a cause of action for an injunction,” but it does not confer on a
27   litigant a private right of action for damages. Clausing v. San Francisco Unified Sch. Dist.,
28   221 Cal. App. 3d 1224, 1237 (Ct. App. 1990) (affirming demurrer because Cal. Const. art.

                                                 - 38 -
                                                                                           20cv1481
 1   I, § 1 does not support a cause of action for damages). Moore’s cause of action for the
 2   violation of right to privacy seeks damages, not an injunction, as relief. (FAC ¶¶ 71–72.)
 3   Therefore, the Court grants the Rodriguez Defendants’ Rule 12(b)(6) motion as to Moore’s
 4   cause of action for right to privacy.
 5
 6         D.     California Civil Code Section 1798.53
 7         Moore’s fourth cause of action alleges a violation of his privacy rights under
 8   California Civil Code section 1798.53. Moore alleges that the Rodriguez Defendants
 9   illegally obtained his prison psychiatric records and produced the records in mediation.
10         Section 1798.53 of the California Civil Code provides:
11         Any person, other than an employee of the state or of a local government
           agency acting solely in his or her official capacity, who intentionally discloses
12
           information, not otherwise public, which they know or should reasonably
13         know was obtained from personal information maintained by a state agency
           or from “records” within a “system of records” (as these terms are defined in
14
           the Federal Privacy Act of 1974 (P.L. 93-579; 5 U.S.C. 552a)) maintained by
15         a federal government agency, shall be subject to a civil action, for invasion of
           privacy, by the individual to whom the information pertains.
16
17         The Rodriguez Defendants argue that the plain language of the statute does not
18   proscribe obtaining the information and the only allegation contained in Moore’s FAC is
19   that Liz disclosed the information at mediation. The Rodriguez Defendants subsequently
20   argue that the disclosure at mediation is subject to California’s absolute litigation privilege
21   which bars a claim for damages.
22         As discussed in detail above, the absolute litigation privilege under section 47(b) of
23   the California Civil Code immunizes from tort liability any communication made during
24   mediation. See supra II.B.3. Thus, Moore cannot seek damages for Liz’s production of
25   Moore’s prison psychiatric records at mediation.
26         The same cannot be said as to the initial “disclosure” of Moore’s psychiatric records
27   when the Rodriguez Defendants obtained them. The statute defines “disclose” broadly to
28   include “to disclose, release, transfer, disseminate, or otherwise communicate all or any

                                                  - 39 -
                                                                                            20cv1481
 1   part of any record orally, in writing, or by electronic or any other means to any person or
 2   entity.” Cal. Civ. Code § 1798.3. The issue is whether Moore’s allegation that the
 3   Rodriguez Defendants “illegally and surreptitiously removed” Moore’s records from
 4   prison satisfies the statute’s definition of disclosure. (See FAC ¶ 75.) Reading the pleading
 5   in the light most favorable to Moore, the Court can draw a reasonable inference that the
 6   Rodriguez Defendants transferred, disseminated, or otherwise communicated Moore’s
 7   prison psychiatric records in the process of removing the records from the California
 8   Department of Corrections.
 9         Therefore, the Rodriguez Defendants’ Rule 12(b)(6) motion is granted as to the
10   alleged disclosure of the prison psychiatric records at mediation but denied as to the initial
11   disclosure made during the removal of the records from the record’s custodian.
12
13         E.     Negligence
14         In order to state a claim for negligence, the plaintiff must allege that: (1) the
15   defendant owed the plaintiff a duty to exercise due care; (2) defendant breached that duty;
16   (3) causation; and (4) damages. See Merrill v. Navegar, Inc., 26 Cal. 4th 465, 477 (2001).
17   The duty of care “may be imposed by law, be assumed by the defendant, or exist by virtue
18   of a special relationship.” Potter v. Firestone Tire & Rubber Co., 6 Cal. 4th 965, 985
19   (1993) (citation omitted).
20         Moore alleges that the Rodriguez Defendants owed a duty as prosecutors not to
21   “access[] personal information and trump[] up bad faith criminal investigations for
22   personal gain.” (FAC ¶ 81.) He alleges that the Rodriguez Defendants breached that duty
23   when they (1) “us[ed] their official position and authority to illegally obtain Moore’s
24   personal and confidential psychiatric records from Richard J. Donovan State Prison,
25   records which were then used by Liz Rodriguez during mediation for the sole purpose of
26   convincing the mediator that that Moore was an unfit parent”; (2) “us[ed] District Attorney
27   Investigator [Giralamo] to obtain copies of Moore’s application and testimony from
28   Moore’s claim for unemployment benefits in a bad-faith attempt to have Moore charged

                                                 - 40 -
                                                                                           20cv1481
 1   with perjury”; and (3) “us[ed] their contacts at the Chula Vista Department and the
 2   California State Attorney’s General’s Office in a faith [sic] attempt to have Moore charged
 3   with domestic violence.” (Id. ¶ 82.)
 4         Because the Court has granted the Rodriguez Defendants’ anti-SLAPP motion as to
 5   Moore’s claims for negligence arising from accusations of domestic violence, the Court
 6   need not reach that issue. The Court turns to examine whether Moore has stated a plausible
 7   claim of negligence arising from the Rodriguez Defendants’ attempts to charge him with
 8   perjury and their access to and use of Moore’s prison psychiatric records.
 9
10                1.    Removal and Use of Moore’s Prison Psychiatric Records
11         As an initial matter, section 821.6 of the California Government Code does not
12   immunize the Rodriguez Defendants’ alleged removal and use of Moore’s prison
13   psychiatric records because those actions are outside the scope of their employment as
14   prosecutors. See Stanson, 17 Cal. 3d at 225.         Thus, if Moore raises allegations that
15   plausibly state the elements of a negligence claim arising from the Rodriguez Defendants’
16   removal and use of Moore’s prison psychiatric records, the claim survives the Rule
17   12(b)(6) motion.
18                      a.     Duty and Breach
19         The first question is whether the Rodriguez Defendants owed a duty not to breach
20   Moore’s private prison psychiatric records. “All persons are required to use ordinary care
21   to prevent others [from] being injured as the result of their conduct.” Rowland v. Christian,
22   69 Cal. 2d 108, 112 (1968), superseded by statute on other grounds as stated in Calvillo-
23   Silva v. Home Grocery, 19 Cal. 4th 714, 722 (1998) (citations omitted). Courts rely on the
24   following factors to determine whether a party owes another a duty of reasonable care:
25
26         [T]he foreseeability of harm to the plaintiff, the degree of certainty that the
           plaintiff suffered injury, the closeness of the connection between the
27
           defendant’s conduct and the injury suffered, the moral blame attached to the
28         defendant’s conduct, the policy of preventing future harm, the extent of the

                                                 - 41 -
                                                                                          20cv1481
 1         burden to the defendant and consequences to the community of imposing a
           duty to exercise care with resulting liability for breach, and the availability,
 2
           cost, and prevalence of insurance for the risk involved.
 3
 4   Id. at 113 (citations omitted). These factors may be used to establish a defendant’s duty of
 5   care not to breach another’s private information. See Castillo v. Seagate Tech., LLC, No.
 6   16-cv-01958-RS, 2016 WL 9280242, at *2–3 (N.D. Cal. Sept. 14, 2016) (stating “the
 7   Rowland factors compel the conclusion [the defendant] was duty-bound to take reasonable
 8   steps to protect all personal identifying information it obtained from its employees”); see
 9   also Catsouras v. Dep’t of Cal. Highway Patrol, 181 Cal. App. 4th 856, 864 (2010), as
10   modified on denial of reh’g (Mar. 1, 2010) (holding that “the CHP and its officers owed
11   plaintiffs a duty of care not to place decedent’s death images on the Internet for the
12   purposes of vulgar spectacle” under the Rowland factors).
13         Applying the Rowland factors, the Court finds that Plaintiff has stated sufficient facts
14   to state that the Rodriguez Defendants owed him a duty of reasonable care not to infringe
15   his privacy rights over his prison psychiatric records. It is both foreseeable and certain that
16   Plaintiff would suffer harm as a result of the Rodriguez Defendants allegedly scouring his
17   private psychiatric records and using them against him in court to prove that he is an unfit
18   parent. Furthermore, Moore alleges the Rodriguez Defendants were responsible for the
19   breach and disclosure of his prison psychiatric records. Assuming it is true that the
20   Rodriguez Defendants accessed, removed, and disclosed Moore’s prison psychiatric
21   records without his consent, there is a close enough connection between Defendants’
22   conduct and Moore’s injury.
23
24                       b.     Causation and Damages
25         The right to recover for emotional distress caused by a breach of duty of care is
26   analyzed under the traditional negligence framework. Christensen v. Superior Ct., 54 Cal.
27   3d 868, 884 (1991) (holding that negligent infliction of emotional distress is not an
28

                                                  - 42 -
                                                                                            20cv1481
 1   independent cause of action). In Molien v. Kaiser Found. Hosps., 27 Cal. 3d 916 (1980),
 2   the California Supreme Court has examined the extent to which the law should allow the
 3   recovery of damages for the negligent infliction of emotional or mental distress
 4   unaccompanied by physical injury. The Molien court rejected the prior rule that emotional
 5   distress must be accompanied by physical injury, finding the requirement was both
 6   overinclusive and underinclusive for its purported purpose of screening false claims. Id.
 7   at 927–30. The court replaced the rule with a standard that would better screen out false
 8   claims: “the general standard of proof required to support a claim of mental distress is some
 9   guarantee of genuineness in the circumstances of the case.” Id. at 930. Because “the jurors
10   are best situated to determine whether and to what extent the defendant’s conduct caused
11   emotional distress,” the court concluded that courts “usurp[] the jury’s function” by
12   screening the claims at the pleading stage for severity of emotional distress. Id.
13         Applying these principles, and reading the FAC in the light most favorable to Moore,
14   the Court finds Moore’s allegations satisfy the damages element of his negligence claim.
15   The Court also finds that the causation element is satisfied. At this stage, it is plausible
16   that Moore can prove that the Rodriguez Defendants proximately caused him serious
17   emotional distress and are liable to him for breaching their duty not to infringe his privacy
18   rights over his prison psychiatric records. If, after conducting discovery, facts reveal that
19   the elements of negligence are not satisfied and the Rodriguez Defendants are not liable to
20   Moore for negligence in connection with Moore’s prison psychiatric records, the claim can
21   then be revisited.
22
23                2.      Attempt to Charge Moore with Perjury
24         Moore cannot state a plausible negligence claim tied to the Rodriguez Defendants’
25   attempts to charge Moore with perjury. As stated in detail above, prosecutorial immunity
26   under section 821.6 bars claims arising from malicious prosecution. See supra Part II.B.2.
27   In determining whether Moore’s negligence claim arises from malicious prosecution, the
28   Court takes the conduct-based approach, under which the Court assesses “the conduct from

                                                 - 43 -
                                                                                          20cv1481
 1   which the claim arises, not merely the cause of action under which the claim is pled.”
 2   Colonies Partners LP, 2018 WL 6137147, at *12.
 3          Here, Moore alleges that the Rodriguez Defendants injured him when they instructed
 4   a county investigator to scour his EDD records in a bad-faith attempt to charge him with
 5   perjury. The duty asserted is a duty not to “trump[] up bad faith criminal investigations for
 6   personal gain.” (FAC ¶ 81.) Although the cause of action is for negligence, the alleged
 7   conduct from which the cause of action arises falls within the definition of malicious
 8   prosecution. See Sullivan, 12 Cal. 3d at 720 (defining malicious prosecution as an act
 9   “consist[ing] of initiating or procuring the arrest and prosecution of another under lawful
10   process but from malicious motives and without probable cause”); see also Colonies
11   Partners LP, 2018 WL 6137147, at *12 (applying the conduct-based approach). Because
12   Moore’s negligence claim arises from the Rodriguez Defendants’ conduct that sounds in
13   malicious prosecution, section 821.6 immunizes the conduct from tort liability.
14
15                   3.    Conclusion
16          Moore states a plausible claim of negligence as to the Rodriguez Defendants’ access,
17   removal, and disclosure of Moore’s prison psychiatric records but not as to the remaining
18   allegations. Therefore, the Rodriguez Defendants’ Rule 12(b)(6) motion is granted in part
19   and denied in part.
20          The Court denies as moot the Rodriguez Defendants’ Request for Judicial Notice
21   (RJN, ECF No. 20) submitted in connection with their Rule 12(b)(6) motion because the
22   Court did not find the document necessary for resolving the issues and thus did not rely on
23   its contents.
24
25   III.   San Diego County’s Rule 12(b)(6) Motion
26          San Diego County seeks to dismiss Moore’s cause of action for negligence, which
27   is the only cause of action against the County. (FAC ¶¶ 79–87.) Moore argues that the
28   County owes him damages for the emotional distress he sustained as a result of the

                                                 - 44 -
                                                                                          20cv1481
 1   Rodriguez Defendants’ alleged abuse of power “because [the Rodriguez Defendants],
 2   working within the scope and confines of their employment, knew they were abusing their
 3   power by misusing county resources, personnel, and authority in order to deprive Moore
 4   of his right to be G.M.’s father.” (Id. ¶ 84.) Moore argues that the County is liable to him
 5   under the doctrine of vicarious liability. The statutory provision that creates vicarious
 6   liability states in full:
 7          (a) A public entity is liable for injury proximately caused by an act or omission
            of an employee of the public entity within the scope of his employment if the
 8
            act or omission would, apart from this section, have given rise to a cause of
 9          action against that employee or his personal representative.
10
            (b) Except as otherwise provided by statute, a public entity is not liable for an
11          injury resulting from an act or omission of an employee of the public entity
            where the employee is immune from liability.
12
13   Cal. Gov. Code § 815.2.
14          Subdivision (b) makes clear that if the employee is immune from liability for the
15   challenged conduct, the public entity is not liable for the same conduct unless un exception
16   applies. Id. As the Court has explained above, statutory immunity applies to the Rodriguez
17   Defendants’ conduct sounding in malicious prosecution taken within the scope of their
18   employment with the District Attorney’s Office. Cal. Gov. Code § 821.6; Blankenhorn,
19   485 F.3d at 488; see supra Part II.B.2. The Rodriguez Defendants’ attempts to charge
20   Moore with perjury or domestic violence without probable cause sound in malicious
21   prosecution and were taken within the scope of their employment. See supra Part II.B.2.
22   For those acts, Moore has no claim for damages against San Diego County. Cal. Gov.
23   Code § 815.2.
24          To the extent that Moore seeks to hold the County liable for the Rodriguez
25   Defendants’ conduct taken outside the scope of their employment, both the plain language
26   of the statute as well as case law establish that the County is not liable for such conduct.
27   Cal. Gov. Code § 815.2(a); see Stanson, 17 Cal. 3d at 225 (holding that section 815.2
28

                                                  - 45 -
                                                                                            20cv1481
 1   respondeat superior liability does not attach to “injuries arising from acts . . . outside the
 2   scope of employment”).
 3         Therefore, the Court grants the County of San Diego’s Rule 12(b)(6) motion and
 4   dismisses Moore’s negligence claim against the County.
 5
 6                    MOORE’S MOTION TO AMEND THE PLEADING
 7         In opposing the anti-SLAPP motion and the motions to dismiss, Moore seeks the
 8   Court’s leave to file a Second Amended Complaint. (Pl.’s Opp’n to the Rodriguez
 9   Defendants’ Anti-SLAPP Mot. at 24:5–7, ECF No. 23; Pl.’s Opp’n to the Rodriguez
10   Defendants’ Mot. Dismiss at 27:10–15, ECF No. 25; Pl.’s Opp’n to San Diego County’s
11   Mot. Dismiss, ECF No. 26:16–18.) In light of concerns over the futility of a proposed
12   amendment, the Court defers determining whether granting leave is appropriate until the
13   Court may review a proposed amended pleading. If Moore seeks to file a Second Amended
14   Complaint, he must first file a noticed motion for leave to amend with the proposed
15   pleading attached and in compliance with Civil Local Rule 15.1. Any motion to amend
16   the pleading must be filed on or before June 21, 2021, in compliance with this Court’s
17   Standing Order. See Standing Order of the Hon. Cynthia Bashant for Civil Cases ¶ 4.
18
19                                         CONCLUSION
20         Accordingly, the Court GRANTS IN PART and DENIES IN PART the Rodriguez
21   Defendants’ anti-SLAPP motion to strike. (ECF No. 18.) As requested by the Rodriguez
22   Defendants, the Court strikes the following from Moore’s FAC:
23         • Paragraph 61: “using their contacts at the Chula Vista Police Department and the
24             California State Attorney General’s Office in a failed attempt to have Moore
25             charged with domestic violence.”
26         • Paragraph 82: “using their contacts at the Chula Vista Police Department and the
27             California State Attorney General’s Office in a failed attempt to have Moore
28             charged with domestic violence.”

                                                 - 46 -
                                                                                           20cv1481
 1         The Court DENIES Moore’s request for attorney’s fees made in connection with the
 2   Rodriguez Defendants’ motion to strike.
 3         The Court GRANTS IN PART and DENIES IN PART the Rodriguez Defendants’
 4   Rule 12(b)(6) motion to dismiss. (ECF No. 19.) The motion is DENIED as to:
 5            • the Fourteenth Amendment substantive due process claim brought under 42
 6               U.S.C. § 1983, arising from the Rodriguez Defendants’ access to and removal
 7               of Moore’s prison psychiatric records without his consent;
 8            • the Bane Act claim arising from the Rodriguez Defendants’ alleged threat to
 9               charge him with perjury;
10            • the California Civil Code section 1798.53 claim arising from the initial
11               disclosure made during the removal of Moore’s prison psychiatric records
12               from the record’s custodian; and
13            • the negligence claim arising from the Rodriguez Defendants’ access, removal,
14               and disclosure of Moore’s prison psychiatric records.
15         The Rodriguez Defendants’ Rule 12(b)(6) motion is DENIED AS MOOT as to:
16            • parts of Moore’s claim for the violation of the Bane Act stricken under the
17               anti-SLAPP statute; and
18            • parts of Moore’s claim for negligence stricken under the anti-SLAPP statute.
19         The Rodriguez Defendants’ Rule 12(b)(6) motion is GRANTED as to:
20            • remaining parts of the Fourteenth Amendment substantive due process claim
21               brought under 42 U.S.C. § 1983;
22
              • remaining parts of the Bane Act claim;
23
              • remaining parts of the section 1798.53 claim;
24
              • the claim for the violation of the right to privacy; and
25
              • remaining parts of the negligence claim.
26
           The Court DENIES AS MOOT the Rodriguez Defendants’ request for judicial
27
     notice. (ECF No. 20.)
28

                                               - 47 -
                                                                                     20cv1481
 1         The Court GRANTS San Diego County’s Rule 12(b)(6) motion to dismiss. (ECF
 2   No. 21.)
 3         IT IS SO ORDERED.
 4   DATED: June 2, 2021
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          - 48 -
                                                                             20cv1481
